NOTE: This order is nonprecedential.

  mntteb ~tates QCourt of §ppeaIs
      for tbe jfeberaI QCtrcutt

                JAMES D. FULBRIGHT,
                  Plaintiff- Appellant,

                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012·5021


    Appeal from the United States Court of Federal
Claims m case no. 10-CV-465 Judge Christine O.C.
Miller.


                      ON MOTION


                        ORDER

    James D. Fulbright moves for reconsideration of the
court's order dismissing his appeal for failure to prosecute
this appeal.
FULBRIGHT V US                                                2

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the appeal
will be reinstated, only if Fulbright files his opening brief
within 21 days of the date of filing of this order. No
further extensions will be granted.

                                    FOR THE COURT


      MAR 09 2012                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Michael D.J. Eisenberg, Esq.                       FILED
    Douglas G. Edelschick, Esq.                u.s. COURT OF APPEALS FOR
                                                 THE FEDERAL CIRCUIT
s25
                                                   MAR 092012
                                                     JAN HORBAlY
                                                         CLERK